0DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The claim objections to claim 10 and 15 have been withdrawn in light of the instant amendment to claims.
Applicant's arguments filed on 07/25/2022 have been fully considered but they are not persuasive. 
The Applicant argued that the amended claims 1 and 15 overcome the prior art rejections. The Office respectfully disagrees.  This OA rejects the amended limitations.
	Particularly, Thakker in combination with Walker and Schuchman teaches the amended limitations to the claims.  Please see this office action for details.
Thakker teaches and a memory coupled to the at least one hardware accelerator and dedicated to the at least one hardware accelerator, wherein the memory is divided into a plurality of portions, wherein at least a first portion of the plurality of portions is non-volatile and at least a second portion of the plurality of portions is volatile, (Thakker [0039] In many embodiments, certain components of system 100 are implemented as a system-on-chip (SoC) 102. [0014] More particularly, the hybrid memory hardware accelerator integrates a static memory, such as eSRAM, and a non-refreshed dynamic memory, such as logic-compatible eDRAM (LC-eDRAM), on a single chip, which advantageously avoids integration issues, reduces on-chip memory area requirements, reduces memory power requirements, increases memory access speed, and increases ANN performance. [0055] In alternative embodiments, static memory 176 may be NVM, refreshed DRAM, etc.) (i.e. static memory is non-volatile, dynamic memory is volatile)
wherein the non-volatile portion stores a plurality of constants during use; wherein the hardware accelerator is configured to load the non-volatile portion with data during use (Thakker [0012] Non-volatile memory (NVM) can store data when the memory is not powered. [0016] The static memory is configured to store the portion of the ANN model, the ANN basis weights, the input data and the output data.)
and wherein the hardware accelerator is configured to access the non-volatile portion and the volatile portion during the performance of the predefined set of operations, including accessing the plurality of constants in the non-volatile portion. (Thakker [0054]The ARM ML Processor includes a control unit, a direct memory access (DMA) engine, local memory and 16 CEs. Each CE includes, inter alia, a MAC engine that performs convolution operations [0065] In one alternative embodiment, CE 180 stores a portion of the ANN custom weights, such as, for example, the ANN custom weights for a particular ANN model layer (or layer portion), in static memory. [0055] In alternative embodiments, static memory 176 may be NVM) (i.e. custom weights stored in static memory are constants in non-volatile portion)
Walker and Thakker are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Walker and Thakker before him or her to modify the Walker’s system with Thakker’s teaching. The motivation for doing so would be to have (Thakker [0014]) the hybrid memory hardware accelerator to reduces memory power requirements, increases memory access speed.
Applicant’s arguments for dependent claims 2-6 and 21-22, 17-20 are based on their respective base independent claims 1, 15 , which are addressed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7, 11, 13-14, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 20150081980 A1), in view of Thakker et al. (US 20210295137 A1), further in view of Schuchman et al. (US 20090089562 A1).  
Regarding Claim 1, Walker teaches
An apparatus comprising: one or more processors forming central processing units (CPUs); 
(Walker [0004] Some processors may include multiple central processing unit (CPU) cores and one or more secondary processor cores, such as a graphics processing unit (GPU) cores. To save system power, one or more of these cores can be powered off when not being utilized.)
at least one hardware accelerator coupled to the one or more processors and configured to perform a predefined set of operations based on instruction words from the one or more processors; (Walker [0016] FIG. 1 illustrates a computer system 100 including an accelerated processing unit ("APU") 105 that saves architectural state data in a cache memory of the memory hierarchy. [0004] a processor core may be powered down when the processing load is light. When the load subsequently increases and the system again requires the use of that processor core, it will power up the processor core and resume executing instructions on that processor core. [0019]  the instructions of the selected program are copied into the system memory 135, and the APU 105 obtains the instructions of the selected program from the system memory 135. Some portions of the data are also loaded into L1 cache memories 112 of one or more of the processor cores 110, the cache memory 117 of the GPU 115, and/or the shared L2 cache 114. As described in greater detail below, the processor cores 110 and/or the GPU 115 may employ a hierarchy of cache memory elements and may include additional cache levels, such as a level 3 (L3) cache.)	
Walker does not teach 
and a memory coupled to the at least one hardware accelerator and dedicated to the at least one hardware accelerator, wherein the memory is divided into a plurality of portions, wherein at least a first portion of the plurality of portions is non-volatile and at least a second portion of the plurality of portions is volatile, wherein the non-volatile portion stores a plurality of constants during use; wherein the hardware accelerator is configured to load the non-volatile portion with data during use, and wherein the hardware accelerator is configured to access the non-volatile portion and the volatile portion during the performance of the predefined set of operations, including accessing the plurality of constants in the non-volatile portion.  
	However, Thakker teaches and a memory coupled to the at least one hardware accelerator and dedicated to the at least one hardware accelerator, wherein the memory is divided into a plurality of portions, wherein at least a first portion of the plurality of portions is non-volatile and at least a second portion of the plurality of portions is volatile, (Thakker [0039] In many embodiments, certain components of system 100 are implemented as a system-on-chip (SoC) 102. [0014] More particularly, the hybrid memory hardware accelerator integrates a static memory, such as eSRAM, and a non-refreshed dynamic memory, such as logic-compatible eDRAM (LC-eDRAM), on a single chip, which advantageously avoids integration issues, reduces on-chip memory area requirements, reduces memory power requirements, increases memory access speed, and increases ANN performance. [0055] In alternative embodiments, static memory 176 may be NVM, refreshed DRAM, etc.) (i.e. static memory is non-volatile, dynamic memory is volatile)
wherein the non-volatile portion stores a plurality of constants during use; wherein the hardware accelerator is configured to load the non-volatile portion with data during use (Thakker [0012] Non-volatile memory (NVM) can store data when the memory is not powered. [0016] The static memory is configured to store the portion of the ANN model, the ANN basis weights, the input data and the output data.)
and wherein the hardware accelerator is configured to access the non-volatile portion and the volatile portion during the performance of the predefined set of operations, including accessing the plurality of constants in the non-volatile portion. (Thakker [0054]The ARM ML Processor includes a control unit, a direct memory access (DMA) engine, local memory and 16 CEs. Each CE includes, inter alia, a MAC engine that performs convolution operations [0065] In one alternative embodiment, CE 180 stores a portion of the ANN custom weights, such as, for example, the ANN custom weights for a particular ANN model layer (or layer portion), in static memory. [0055] In alternative embodiments, static memory 176 may be NVM) (i.e. custom weights stored in static memory are constants in non-volatile portion)
Walker and Thakker are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Walker and Thakker before him or her to modify the Walker’s system with Thakker’s teaching. The motivation for doing so would be to have (Thakker [0014]) the hybrid memory hardware accelerator to reduces memory power requirements, increases memory access speed.
Walker-Thakker does not teach and the memory is configured to retain the data when the at least one hardware accelerator and the memory are powered down, and wherein the volatile portion does not retain data when powered down,
	However, Schuchman teaches
and the memory is configured to retain the data when the at least one hardware accelerator and the memory are powered down, and wherein the volatile portion does not retain data when powered down, (Schuchman [0029] The subset of state information that system 100 may save and restore during the course of processing a standby operation may be less than a full set of architecture states representing the complete state of processor 160. For example, when the system 100 initiates a processor switch operation, system 100 may save the states of register 162, register 164, and register set 166 of processor 160 to persistent storage. [0030] Depending on the embodiment, the persistent storage may be internal to processor 160, such as persistent storage 170) (i.e. the non-volatile portion data are retained and volatile portion data not retained)
Walker, Thakker and Schuchman are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Walker, Thakker and Schuchman before him or her to modify the Walker-Thakker’s system with Schuchman’s teaching. The motivation for doing so would be to (Schuchman [0001, 0029]) reduce power consumption of processor standby operation by saving architecture state in persistent storage.
	Regarding Claim 2, Walker, Thakker and Schuchman teach
The apparatus as recited in claim 1 wherein the non-volatile portion comprises magnetic random access memory. (Schuchman [0049] magnetic media of hard drive 145)
Regarding Claim 7, Walker teaches
A method comprising: powering at least one hardware accelerator and a memory coupled to the at least one hardware accelerator to perform one or more instruction words provided by one or more central processing units (CPUs), (Walker [0004] Some processors may include multiple central processing unit (CPU) cores and one or more secondary processor cores, such as a graphics processing unit (GPU) cores. To save system power, one or more of these cores can be powered off when not being utilized… a processor core may be powered down when the processing load is light. When the load subsequently increases and the system again requires the use of that processor core, it will power up the processor core and resume executing instructions on that processor core. [0016] FIG. 1 illustrates a computer system 100 including an accelerated processing unit ("APU") 105 that saves architectural state data in a cache memory of the memory hierarchy).
	Walker does not teach wherein the memory comprises at least a volatile portion and a non-volatile portion, and wherein the non-volatile portion is configured to retain data during times that the memory is powered down; loading data into the volatile portion of the memory; performing the one or more instruction words by the hardware accelerator, including the hardware accelerator accessing both the volatile portion and the non-volatile portion, wherein the non-volatile portion includes the one or more instruction words and the hardware accelerator accesses the one or more instruction words from the non- volatile portion; 
However, Thakker teaches wherein the memory comprises at least a volatile portion and a non-volatile portion, (Thakker [0039] In many embodiments, certain components of system 100 are implemented as a system-on-chip (SoC) 102. [0014] More particularly, the hybrid memory hardware accelerator integrates a static memory, such as eSRAM, and a non-refreshed dynamic memory, such as logic-compatible eDRAM (LC-eDRAM), on a single chip, which advantageously avoids integration issues, reduces on-chip memory area requirements, reduces memory power requirements, increases memory access speed, and increases ANN performance. [0055] In alternative embodiments, static memory 176 may be NVM, refreshed DRAM, etc.) (i.e. static memory is non-volatile, dynamic memory is volatile)
and wherein the non-volatile portion is configured to retain data during times that the memory is powered down; (Thakker [0012] Non-volatile memory (NVM) can store data when the memory is not powered. [0016] The static memory is configured to store the portion of the ANN model, the ANN basis weights, the input data and the output data.)
loading data into the volatile portion of the memory; performing the one or more instruction words by the hardware accelerator, including the hardware accelerator accessing both the volatile portion and the non-volatile portion, wherein the non-volatile portion includes the one or more instruction words and the hardware accelerator accesses the one or more instruction words from the non- volatile portion; (Thakker [0054]The ARM ML Processor includes a control unit, a direct memory access (DMA) engine, local memory and 16 CEs. Each CE includes, inter alia, a MAC engine that performs convolution operations. [0061] Because non-refreshed LC-eDRAM bit-cell 200 loses its charge (or inherent capacitance) over time, data stored in non-refreshed LC-eDRAM bit-cell 200 must be consumed prior to its degradation and corruption. In other words, CE 180 should complete processing a particular ANN model layer (or layer portion) before the associated ANN custom weights stored in non-refreshed dynamic memory 178, such as an LC-eDRAM, degrade and become corrupted. [0065] In one alternative embodiment, CE 180 stores a portion of the ANN custom weights, such as, for example, the ANN custom weights for a particular ANN model layer (or layer portion), in static memory. [0055] In alternative embodiments, static memory 176 may be NVM)
Walker and Thakker are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Walker and Thakker before him or her to modify the Walker’s system with Thakker’s teaching. The motivation for doing so would be to have (Thakker [0014]) the hybrid memory hardware accelerator to reduces memory power requirements, increases memory access speed.
Walker-Thakker does not teach and powering down the at least one hardware accelerator and the memory subsequent to performing the one or more instruction words.  
However, Schuchman teachesand powering down the at least one hardware accelerator and the memory subsequent to performing the one or more instruction words. (Schuchman [0024] For example, processor 160 may execute a series of standby instructions and/or operations that place one or more components of system 100 into a sleep mode.)
Walker, Thakker and Schuchman are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Walker, Thakker and Schuchman before him or her to modify the Walker-Thakker’s system with Schuchman’s teaching. The motivation for doing so would be to (Schuchman [0001, 0029]) reduce power consumption of processor standby operation by saving architecture state in persistent storage.
Regarding Claim 11, Walker, Thakker and Schuchman teach
The method as recited in claim 7 wherein the data in the non-volatile portion includes constants used during the performing of the one or more instruction words. (Thakker [0054]The ARM ML Processor includes a control unit, a direct memory access (DMA) engine, local memory and 16 CEs. Each CE includes, inter alia, a MAC engine that performs convolution operations [0065] In one alternative embodiment, CE 180 stores a portion of the ANN custom weights, such as, for example, the ANN custom weights for a particular ANN model layer (or layer portion), in static memory. [0055] In alternative embodiments, static memory 176 may be NVM) (i.e. custom weights stored in static memory are constants in non-volatile portion)
Regarding Claim 13, Walker, Thakker and Schuchman teach
The method as recited in claim 11 wherein the data in the volatile portion includes input data to be processed. (Thakker [0017] When the portion of the ANN model is at least a portion of the input layer, the CE is configured to generate the ANN custom weights for the portion of the input layer based on the ANN basis weights, store the ANN custom weights for the portion of the input layer in the non-refreshed dynamic memory, execute the portion of the input layer of the ANN model, based on the input data and the ANN custom weights for the portion of the input layer, to generate input layer output data, and store the input layer output data in the non-refreshed dynamic memory.)
Regarding Claim 14, Walker, Thakker and Schuchman teach
The method as recited in claim 11 wherein the data in the volatile portion comprises output data resulting from the performing of the one or more instruction words. (Thakker [0017] execute the portion of the input layer of the ANN model, based on the input data and the ANN custom weights for the portion of the input layer, to generate input layer output data)
Regarding Claim 21, Walker, Thakker and Schuchman teach
The apparatus as recited in claim I wherein the non-volatile portion stores one or more instruction words during use. (Thakker [0053] HA 170 may store ANN models, instructions and weights in non-volatile memory.)
Regarding Claim 22, Walker, Thakker and Schuchman teach
The apparatus as recited in claim 21 wherein the hardware accelerator is configured to access the one or more instruction words in the non-volatile portion to perform the predefined set of operations. (Thakker [0052] In many embodiments, HA 170 receives the ANN model and weights from memory 130 over communication bus 110 for storage in local volatile memory (e.g., local SRAM, DRAM, etc.). In other embodiments, HA 170 receives a portion of the ANN model and weights from memory 130 over communication bus 110. In these embodiments, HA 170 determines the instructions needed to execute the ANN model or ANN model portion. In other embodiments, the ANN model (or ANN model portion) simply includes the instructions needed to execute the ANN model (or ANN model portion).
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 20150081980 A1),  in view of Thakker et al. (US 20210295137 A1), further in view of Schuchman et al. (US 20090089562 A1), further in view of Ramesh et al.(US 10910048 B1).  
Regarding Claim 3, Walker, Thakker and Schuchman teach
The apparatus as recited in claim 1 wherein the non-volatile portion (Thakker [0055] In alternative embodiments, static memory 176 may be NVM)
Walker-Thakker-Schuchman does not teach the non-volatile portion comprises 25resistive random access memory.
	However, Ramesh teaches resistive random access memory. (Ramesh Col. 7, lines 27-28: a plurality of hardware accelerators 114, and a plurality of memory devices 116. Col. 7, lines 50-57: Each memory device 116-1, . . . , 116-N can include one or more arrays of memory cells, e.g., volatile and/or non-volatile memory cells. The arrays can be flash arrays with a NAND architecture, for example. Embodiments are not limited to a particular type of memory device. For instance, the memory device can include RAM, ROM, DRAM, SDRAM, PCRAM, RRAM, and flash memory, among others.)
Walker, Thakker Schuchman, and Ramesh are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Walker, Thakker, Schuchman, and Ramesh before him or her to modify the Walker-Thakker-Schuchman’s system with Ramesh’s teaching. The motivation for doing so would be to have one type of non-volatile memory as simple substitution of one known element (RRAM) for another (ROM) to obtain predictable results of utilizing the persistent memory to store architect state to reduce power consumption of processor. 
Regarding Claim 4, Walker, Thakker and Schuchman teach
The apparatus as recited in claim 1 wherein the non-volatile portion (Thakker [0055] In alternative embodiments, static memory 176 may be NVM)
Walker-Thakker-Schuchman does not teach the non-volatile portion comprises 25spin transfer torque random access memory.
	However, Ramesh teaches spin transfer torque random access memory. (Ramesh Col. 1, lines 28-29: such as spin torque transfer random access memory (STT RAM), among others)
Walker, Thakker, Schuchman, and Ramesh are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Walker, Thakker, Schuchman, and Ramesh before him or her to modify the Walker-Thakker-Schuchman’s system with Ramesh’s teaching. The motivation for doing so would be to have one type of non-volatile memory as simple substitution of one known element (STT RAM) for another (ROM) to obtain predictable results of utilizing the persistent memory to store architect state to reduce power consumption of processor. 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 20150081980 A1),  in view of Thakker et al. (US 20210295137 A1), further in view of Schuchman et al. (US 20090089562 A1), further in view of Shen et al.(US 8964445 B1).  
Regarding Claim 5, Walker, Thakker and Schuchman teach
The apparatus as recited in claim 1 wherein the non-volatile portion (Thakker [0055] In alternative embodiments, static memory 176 may be NVM)
Walker-Thakker-Schuchman does not teach the non-volatile portion comprises ferroelectric random access memory.
	However, Shen teaches ferroelectric random access memory. (Shen Col. 1, lines 8-10
Embodiments of this invention are directed to circuit techniques for improving write and write-back signal margin in ferroelectric random access memories.)
Walker, Thakker, Schuchman and Shen are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Walker, Thakker, Schuchman and Shen before him or her to modify the Walker-Thakker-Schuchman’s system with Shen’s teaching. The motivation for doing so would be to have one type of non-volatile memory as simple substitution of one known element (ferroelectric random access memory) for another (ROM) to obtain predictable results of utilizing the persistent memory to store architect state to reduce power consumption of processor. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 20150081980 A1),  in view of Thakker et al. (US 20210295137 A1), further in view of Schuchman et al. (US 20090089562 A1), further in view of Kim (US 20020179958 A1).  
Regarding Claim 6, Walker, Thakker and Schuchman teach
The apparatus as recited in claim 1 wherein the non-volatile portion (Thakker [0055] In alternative embodiments, static memory 176 may be NVM)
Walker-Thakker-Schuchman does not teach the non-volatile portion comprises silicon oxide nitride oxide silicon (SONOS) memory.
	However, Kim teaches silicon oxide nitride oxide silicon (SONOS) memory. (Kim Abst:
A non-volatile memory apparatus and method of manufacturing the same is disclosed, which uses a silicon-oxide-nitride-oxide-silicon (SONOS) memory cell.)
Walker, Thakker, Schuchman and Kim are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Walker, Thakker,  Schuchman and Kim before him or her to modify the Walker-Thakker-Schuchman’s system with Kim’s teaching. The motivation for doing so would be to have one type of non-volatile memory as simple substitution of one known element (SONOS memory) for another (ROM) to obtain predictable results of utilizing the persistent memory to store architect state to reduce power consumption of processor.
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 20150081980 A1),  in view of Thakker et al. (US 20210295137 A1), further in view of Schuchman et al. (US 20090089562 A1), further in view of Semeria et al. (US 20180307297 A1).  
Regarding Claim 8, Walker, Thakker and Schuchman teach
The method as recited in claim 7
Walker-Thakker-Schuchman does not teach further comprising: 25initializing the non-volatile portion during an initial power up of the at least one hardware accelerator and the memory.
However, Semeria teaches  25initializing the non-volatile portion during an initial power up of the at least one hardware accelerator and the memory. (Semeria [0022] In sequence S1, threads are executed by a processor. (i.e. hardware accelerator) The kernel of an operating system divides the one or more software applications into processes. In various embodiments, each process uses an address space for indicating the memory locations used for storing the instructions of the application, data for the application, a heap, a stack, architected state information such as stack pointers, general and floating-point registers, a program counter and so on. (i.e. S1 is the initial initializing) [0023] at least a subset of the architected state is retained in on-die storage elements.)(i.e. on-die storage elements is the non-volatile portion)
Walker, Thakker, Schuchman and Semeria are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Walker, Thakker, Schuchman and Semeria before him or her to modify the Walker-Thakker-Schuchman’s system with Semeria’s teaching. The motivation for doing so would be (Semeria [0003, 0031]) to avoid processor being inefficiently used as well as consuming a significant amount of power by skipping the steps of a boot sequence and recovery of architected state from off-chip memory.
	Regarding Claim 9, Walker, Thakker, Schuchman and Semeria teach
The method as recited in claim 8 wherein the powering, loading, performing, and powering down are performed a plurality of iterations and the initializing is performed 30during a first one of the plurality of iterations but not during subsequent ones of the 36plurality of iterations. (Semeria [0021] Fig. 1, a series of sequences S1 to S7 are used to describe different periods of operation for a computing system which retains architected state without storage in external memory.)  (i.e. S1-S7 is a series of sequences processor sequence iterations of powering and powering down.  S1 is the initial initialization, powering, loading and performing when threads are executed by a processor.  In S2, processor enters idle state and architected state is retained on-die memory. S3-S4 circuity powers down, processor transitions to sleep state. In S5, wakeup event occurs, circuitry powers up. Between S5 and S6, S9 which is boot sequence and recovering architected state from off-chip memory, is skipped, therefore the initial initialization is not performed in subsequent iteration.) 
Regarding Claim 10, Walker, Thakker, Schuchman and Semeria teach
The method as recited in claim 8 wherein the powering, loading, performing, and powering down are performed a plurality of iterations and the initializing is performed 5during a first one of the plurality of iterations, whereby a first amount of time between the power and the powering down is longer during the first one of the plurality of iterations than a second amount of time between the powering and the powering down during other ones of the plurality of iterations. (Semeria [0021] a series of sequences S1 to S7 are used to describe different periods of operation for a computing system which retains architected state without storage in external memory.) (i.e. S1-S7 is a series of sequences processor sequence iterations of powering, loading, performing and powering down. In S1, first sequence of the first of iteration, initial initialization is performed, the amount of time between the powering and powering down is longer than that of the subsequent iterations because S9 is skipped between S5 and S6, the booting is skipped and architected state retained on-die before the previous iteration’s powering down.)
Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Semeria et al. (US 20180307297 A1), in view of Thakker et al. (US 20210295137 A1).
Regarding Claim 15, Semeria teaches
A method comprising: 4initializing a non-volatile portion of a memory that is coupled to at least one hardware accelerator and is dedicated to the at least one hardware accelerator, the initializing including loading a plurality of constants into the non-volatile portion; (Semeria [0022] In sequence S1, threads are executed by a processor. (i.e. hardware accelerator) The kernel of an operating system divides the one or more software applications into processes. In various embodiments, each process uses an address space for indicating the memory locations used for storing the instructions of the application, data for the application, a heap, a stack, architected state information such as stack pointers, general and floating-point registers, a program counter and so on. (i.e. S1 is the initial initializing) [0023] at least a subset of the architected state is retained in on-die storage elements.)(i.e. on-die storage elements is the non-volatile portion)
and subsequent to the initializing, iterating: powering the at least one hardware accelerator and the memory to perform one or more instruction words; 37(Semeria [0021] Fig. 1, a series of sequences S1 to S7 are used to describe different periods of operation for a computing system which retains architected state without storage in external memory.)  (i.e. S1-S7 is a series of sequences processor sequence iterations of powering and powering down.  S1 is the initial initialization, powering the processor to perform one or more instruction)
loading data into a volatile portion of the memory; (Semeria [0022] In sequence S1, threads are executed by a processor. The kernel of an operating system divides the one or more software applications into processes. In various embodiments, each process uses an address space for indicating the memory locations used for storing the instructions of the application, data for the application) (loading data to memory)
performing the one or more instruction words (Semeria [0022] In sequence S1, threads are executed by a processor. The kernel of an operating system divides the one or more software applications into processes. In various embodiments, each process uses an address space for indicating the memory locations used for storing the instructions of the application, data for the application) (perform instructions using data stored in memory)
and powering down the at least one hardware accelerator and the memory subsequent to performing the one or more instruction words. (Semeria [0021] Fig. 1, a series of sequences S1 to S7 are used to describe different periods of operation for a computing system which retains architected state without storage in external memory.) (in S1, processor performing instrctions, In S2, processor enters idle state and architected state is retained on-die memory. S3-S4 circuity powers down)
	Semeria does not teach performing the one or more instruction words by the hardware accelerator, including the hardware accelerator accessing both the volatile portion and the non-volatile portion and including accessing the plurality of constants in the non-volatile portion;
	However, Thakker teaches
performing the one or more instruction words by the hardware accelerator, including the hardware accelerator accessing both the volatile portion and the non-volatile portion and including accessing the plurality of constants in the non-volatile portion; (Thakker [0039] In many embodiments, certain components of system 100 are implemented as a system-on-chip (SoC) 102. [0014] More particularly, the hybrid memory hardware accelerator integrates a static memory, such as eSRAM, and a non-refreshed dynamic memory, such as logic-compatible eDRAM (LC-eDRAM), on a single chip, which advantageously avoids integration issues, reduces on-chip memory area requirements, reduces memory power requirements, increases memory access speed, and increases ANN performance. [0054]The ARM ML Processor includes a control unit, a direct memory access (DMA) engine, local memory and 16 CEs. Each CE includes, inter alia, a MAC engine that performs convolution operations [0065] In one alternative embodiment, CE 180 stores a portion of the ANN custom weights, such as, for example, the ANN custom weights for a particular ANN model layer (or layer portion), in static memory. [0055] In alternative embodiments, static memory 176 may be NVM) 
Semeria and Thakker are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Semeria and Thakker before him or her to modify the Semeria’s system with Thakker’s teaching. The motivation for doing so would be to have (Thakker [0014]) the hybrid memory hardware accelerator to reduces memory power requirements, increases memory access speed.
Regarding Claim 17, Semeria and Thakker teach
The method as recited in claim 15 wherein the non-volatile portion stores one or more constants used in the performing. (Thakker [0054]The ARM ML Processor includes a control unit, a direct memory access (DMA) engine, local memory and 16 CEs. Each CE includes, inter alia, a MAC engine that performs convolution operations [0065] In one alternative embodiment, CE 180 stores a portion of the ANN custom weights, such as, for example, the ANN custom weights for a particular ANN model layer (or layer portion), in static memory. [0055] In alternative embodiments, static memory 176 may be NVM) (i.e. custom weights stored in static memory are constants in non-volatile portion)
Regarding Claim 18, Semeria and Thakker teach
The method as recited in claim 15 wherein each iteration is performed at a different point in time in response to receiving respective data to be operated upon, and wherein 15the data loaded into the volatile portion of the memory comprises the respective data.  (Semeria [0021] Fig. 1, a series of sequences S1 to S7 are used to describe different periods of operation for a computing system. [0022] In sequence S1, threads are executed by a processor…In various embodiments, each process uses an address space for indicating the memory locations used for storing the instructions of the application, data for the application, a heap, a stack, architected state information such as stack pointers, general and floating-point registers) (in executing, application data to be operated on are loaded into registers)
Regarding Claim 19, Semeria and Thakker teach
The method as recited in claim 15 further comprising writing one or more results of the one or more instruction words to the volatile portion. (Thakker [0017] execute the portion of the input layer of the ANN model, based on the input data and the ANN custom weights for the portion of the input layer, to generate input layer output data, and store the input layer output data in the non-refreshed dynamic memory.)
Regarding Claim 20, Semeria and Thakker teach
The method as recited in claim 15 further comprising, during a first iteration of the powering, loading, performing, and powering down: (Semeria [0021]) (i.e. S1-S7 is a series of sequences processor sequence iterations of powering, loading, performing and powering down. In S1, first sequence of the first of iteration. In S2, processor enters idle state and architected state is write-to/updated on-die memory.) 
updating data in the non-volatile portion. (Thakker [0062] during the processing of each ANN model layer (or layer portion), in response to detecting a change of state of the additional bit-cell column, the ANN custom weights for that layer may be regenerated and stored (again) in non-refreshed dynamic memory 178.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/Examiner, Art Unit 2135                                                                                                                                                                                                                                                                                                                                                                                                            /GAUTAM SAIN/Primary Examiner, Art Unit 2135